Case 1:20-mc-00657-LY Document 30 Filed 07/20/20 Page 1 of 1




                                                          -


                       -                                                .                          C           I         -



                                                                       A. Signature
      Complete items         and3.
      Print your name aide                 reverse
                                                                                                                               0 Agent
      so that we can       recth qrd to you.                                                                                   0 Addressee
                                                                       B. Receiv                                      C. Da)e of ?e!ivety
      Attach this card to the back of the mailpiece,
      or on the front if space permits.                                          a
 Thomas C. Retzlaff
 2402 E. Esplanade Ln.
                                                                       D.
                                                                            If   YàeIivedb\
                                                                                 I "
 POBox46424
                                                                                      JUL      1               0
       AZ 85063-6424
 Phoenix,

                                                                                                           /
        liii      liii           I    II          I   I   I
                                                                  3.    Service\ p                              g Prt'orityMaiisxpress®
                                                                                                                                   Teatricteri
        111111               11111                ii ii   I       0  Adult                                      ORlstered
                                                                                                                    Delivery
                                                                   t.Ce,tffied Mail®
         9590 9402 5303 9154 9810 57                              o certified Mail Restricted Delivery               etum Receipt for
 I '2iO       Y     C -     pS                                       Collect on Delivery
                                                                                                                0
                                                                                                                    Merchandise
                                                                                                                    Signature Confirmation
      Artir.le Number (Transfer (mm service label)                   Collect on Delivery Restricted Delivery
 2.
                                                                       sured Mall                               0   Signature ConfIrmation
._?C11.7 1000                        OçLIip
                                              '4'
                                                                                                                    RestnctedDellv



 PS Fóm 3811,         July   2015 PSN 7530-02-000-9053                                                         Domestic Return Receipt




                           usPsTRAcKPIG#
                                                                                                           Pofage&es Paid

             IIII     I1    IUHIIM     IHI4II             IU

          9590 9402 53                        5       9810 57

        United                                    der: Please print your name, address, and ZIP+4® in this box




                                                                                      sui11OO




                                           T7öUTY
